DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the instant application. Claims 1-20 are allowed. 
Response to Arguments/Remarks
	The arguments/remarks filed on May 6, 2022 have been fully considered. With regards to the nonstatutory double patenting rejections as being unpatentable over U.S. Patent Nos. 10,507,196 and 10,888,543, the rejections have been overcome by the submission of terminal disclaimers on May 6, 2022 and the rejections have been withdrawn. 
REASONS FOR ALLOWANCE
The methods of ameliorating biochemical and functional abnormalities associated with methyl-CpG binding protein 2 defects (MeCP2 defects) in a subject and of treating disorders associated with methyl-CpG binding protein 2 defects (MeCP2 defects) in a subject of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds used (i.e., Anavex2-73, an analog of Anavex 2-73, or a combination thereof). The prior art does not disclose a method which fits within the scope of that of the instant claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626